United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4090
                                    ___________

Eric Randall Nance,                   *
                                      *
            Petitioner/Appellee,      *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas
Larry Norris, Director,               *
Arkansas Department of                *      [PUBLISHED]
Correction,                           *
                                      *
            Respondent/Appellant.     *
                                 ___________

                              Submitted: November 22, 2005
                                 Filed: November 22, 2005
                                  ___________

Before ARNOLD, BEAM, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Before the court is respondent's motion to vacate a stay of execution entered by
the district court. We grant the motion and vacate the stay.

      On November 14, 2005, petitioner filed a pleading captioned "Petition for Writ
of Habeas Corpus" accompanied by a motion for stay of execution. The district court
construed the petition as a requested amendment to the previously filed1 petition in
district court, case number: 5:00-CV-00339 ("CV-00339"). The district court, after
making findings of fact and conclusions of law, granted a motion to amend the habeas
corpus petition, and granted the stay of execution.

      On January 24, 2005, petitioner filed a petition to remand in CV:00339 seeking
the same relief sought in the present filings. Construing the motion to remand as a
motion to file a successive 28 U.S.C. § 2244 habeas petition, we denied the motion.
We view the present filings as yet another attempt to avoid the requirements of 28
U.S.C. § 2244(b)(3)(A).

       Accordingly, we deny a motion for interlocutory appeal, vacate the district
court's stay of execution and dismiss the petition for habeas corpus.
                        ______________________________




      1
      On January 23, 2003, the district court denied habeas relief and dismissed CV-
00339. We affirmed this action on December 10, 2004. Our mandate issued on
October 12, 2005. The case is closed.

                                        -2-